IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                 : No. 15 EM 2021
                                              :
                    Respondent                :
                                              :
                                              :
             v.                               :
                                              :
                                              :
JAMES CRUMPLER,                               :
                                              :
                    Petitioner                :


                                      ORDER



PER CURIAM

      AND NOW, this 26th day of May, 2021, the Petition for Leave to File Petition for

Allowance of Appeal Nunc Pro Tunc is DENIED.